Case LIBor Wee IGK Dowment26 Fit nOLo2 Page tof 1

U.S. Department of Justice

Antitrust Division

 

 

Liberty Square Building
450 5" Street, NAW.

Washington, DC 20001

October 19, 2020

VIA ECF
The Honorable John G. Koeltl

United States District Judge ao ZZ ORDE SRED —
Southern District of New York ay

500 Pearl Street Ve he Liz lhe
New York, NY 10007 (Of ¢/ 4 ; “John G. col 1, US. Dw.
PO.

APPLICATION GRANTED

  

 

Re: United States v. Aiyer, 18-cr-333 (JGK)
Dear Judge Koeltl:

The government respectfully requests the Court’s permission to file publicly a
redacted version of Memorandum of Law of the United States of America in Opposition
to Defendant’s Motion for Bail Pending Appeal (“Opposition”) and an unredacted
version of the Opposition under seal,

The government’s Opposition addresses the issue of potential juror misconduct.
Consistent with the Court’s prior handling of this issue, and to ensure juror privacy, we
propose to redact all portions of our response dealing with this issue. We discussed the
government’s proposed redactions to the Opposition with Defendant’s counsel, and they
do not object this request.

Accordingly, we request that the Court enter an order permitting an unredacted

version of Memorandum of Law of the United States of America in Opposition to
Defendant’s Motion for Bail Pending Appeal to be filed under seal.

Respectfully submitted,

 

 

 

 

 

| USDS. SDNY /S/ Kevin Hart
ELECTRONICA LY ; Kevin B. Hart
DOC #: $$ U.S. Department of Justice
ED: OY _ 26 Federal Plaza, Room 3606
DATE Fil New York, NY

 

 

 

(212) 335-8000
kevin. hart@usdoj.gov

Ce: All counsel of record (via email)

 
